Citation Nr: 1218413	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  03-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971, with additional unverified service of one year and 24 days.  The record reflects that the Veteran served in the Republic of Vietnam and is the recipient of the Purple Heart Medal. 

This case originally came before the Board of Veterans' Appeals (Board) from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in St. Petersburg, Florida that denied entitlement to service connection for low back pain. 

When the case was before the Board in January 2008, the Board decided the issue of entitlement to service connection for a low back disorder, as well as the issues of entitlement to service connection for a bilateral knee disorder and carpal tunnel syndrome of the right hand.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Memorandum Decision, the Court vacated the January 2008 denials of the three issues and remanded the issues to the Board for action in compliance with the Memorandum Decision. 

When the case was before the Board in July 2010, the issue of entitlement to service connection for a bilateral knee disorder was again denied; and when the case was before the Board, most recently, in February 2011, the issue of entitlement to service connection for carpal tunnel syndrome of the right hand was again denied.  At that time, the remaining issue of entitlement to service connection for a low back disorder was remanded for additional development.  The case has been returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The most recent VA treatment records associated with the claims file are dated in November 2009, with the exception of the August 2010 VA compensation examination report and March 2011 addendum to the same.  There is no indication that the Veteran has ceased VA treament.  

The Veteran contends that he is entitled to service connection for a low back disorder because it began in service.  The Veteran served in combat; thus, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  Specifically, this statute indicates that if the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran's service personnel records, specifically, his service separation form, his DD-214, indicates that he is the recipient of the Purple Heart medal.  As such medal denotes injury related to combat service, pursuant to the cited regulations, the Board accepts as true the Veteran's statements that he incurred an in-service injury during combat.  

In this regard, careful review of the claims file reveals that the Veteran does not assert that he injured his low back during active service, specifically, combat service.  Instead, by statements made during the appellate period, it appears that he asserts that he incurred shrapnel wounds to both inner legs, about two inches from the knees, during combat and that such has altered his gait and resulted in a current low back disorder.  

An examiner has not yet been asked to opine as to whether the Veteran's current low back disorder, diagnosed at the time of the most recent VA compensation examination in August 2010 as DDD of the lumbar spine, is related to his conceded in-service injury wherein shrapnel was imbedded in his inner legs.  Further, at the time of his March 2012 brief, the Veteran's representative asserted entitlement to service connection for a low back disorder, to include as secondary to service-connected PTSD.  An examiner has not yet been asked to opine as to whether the Veteran's current low back disorder is secondary to his service-connected PTSD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Veteran has not yet been provided sufficient notice as to his claim of entitlement to service connection for a low back disorder on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA-compliant notice as to the claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected PTSD, that informs him of the evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  The notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

2.  Obtain copies of all VA treatment records regarding treatment for the Veteran's low back disorder from the Tampa, Florida VA Hospital and/or Orlando, Florida VA Medical Center (VAMC) dating from November 2009 to the present, and associate them with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his back.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

A complete history pertaining to the Veteran's back, to include any in-service symptoms or injuries, should be recorded by the examiner.

 The examiner should identify all current back disorders found to be present.

The examiner should provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the injury when the Veteran incurred shrapnel wounds to both inner legs, about two inches from the knees.  In providing this opinion, the examiner should consider the Veteran's statement that this injury resulted in an altered gait, as well as his statement that he has suffered from back symptoms since his active service.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current back disorder is proximately due to, or the result of, the Veteran's service-connected PTSD.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current back disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's PTSD.  

In providing responses to (b) and (c), the examiner should acknowledge and discuss the internet article by Matthew Tull, PhD, titled "PTSD and Physical Health."

In responding, the examiner should consider that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale should be provided for all opinions given.  

4.  Subsequent to the VA compensation examination or opinion, review the report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

5.  Then, after any further indicated development is undertaken, readjudicate the Veteran's claim of entitlement to service connection for a low back disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


